         Case 20-43914-mxm13 Doc 73 Filed 05/10/21           Entered 05/10/21 10:37:29         Page 1 of 2

PAM BASSEL STANDING CHAPTER 13 TRUSTEE
Bar No. 01344800
7001 Blvd. 26, Suite 150
North Richland Hills, TX 76180
Phone (817) 916-4710
Fax (817) 916-4770
                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

IN RE:                                                                                CASE NO.: 20-43914-MXM-13

         CARROLL JAMES LEBOUEF, III
              2130 SHORELINE DRIVE
              FLOWER MOUND, TX 75022
              SSN / ITIN: XXX-XX-5878

         CHALLIS LEE LEBOUEF
               2130 SHORELINE DRIVE
               FLOWERMOUND, TX 75022
               SSN / ITIN: XXX-XX-3862

DEBTOR(S)                                                                   HEARING: JUNE 17, 2021 AT 8:30 AM

                                         NOTICE OF HEARING ON
                              TRUSTEE'S MOTION TO DISMISS FOR INELIGIBILITY

       This matter will be called at the docket call on the date and time above in Room 120 at Eldon B. Mahon U.S.
Courthouse 501 W. 10th St., Fort Worth, TX 76102-3643 with a hearing following docket call.

                                                            Respectfully submitted,

                                                     By:    /s/ Ethan S. Cartwright
                                                            Ethan S. Cartwright, Staff Attorney
                                                            Bar No. 24068273
                                                            PAM BASSEL STANDING CHAPTER 13 TRUSTEE
                                                            Bar No. 01344800
                                                            7001 Boulevard 26, Suite 150
                                                            North Richland Hills, TX 76180
                                                            (817) 916-4710 Phone
                                                            (817) 916-4770 Fax




                                                                                                         Page 1 of 2
                                                            NOTICE OF HEARING ON MOTION TO DISMISS FOR INELIGIBILTY
       Case 20-43914-mxm13 Doc 73 Filed 05/10/21                   Entered 05/10/21 10:37:29           Page 2 of 2

                                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was served on or before the date of filing. Service was
accomplished electronically on Debtor’s attorney and all parties entitled to electronic notice and by first class mail on the
Debtor(s) and the parties listed below, if any.

                                                          By:     /s/ Ethan S. Cartwright
                                                                  Ethan S. Cartwright

CARROLL JAMES LEBOUEF, III
CHALLIS LEE LEBOUEF
2130 SHORELINE DRIVE
FLOWERMOUND, TX 75022




                                                                                                               Page 2 of 2
                                                                  NOTICE OF HEARING ON MOTION TO DISMISS FOR INELIGIBILTY
